Dorsey, J.
delivered the opinion of the Court. This case has been argued by the eounscl for the appellee, as if we were. *147called on to review an opinion of the court below upon the sufficiency of the testimony offered on the trial, to entitle the plaintiffs to recover. But this is not the duty which we have now to discharge. The only question to be determined is, whether the facts con mined in the declaration, as amended, (the truth of which is confessed by the demurrer,) show sucha contract as ean be enforced in a court of law? That they do, we entertain no doubt. But how far the allegations in the declaration can be sustained by proof, or what is the legal effect and operation of the subscription list signed by the defendant, (a copy of which is exhibited in a part oí the record, not now under consideration,) are inquiries which do not arise in the present state of the pleadings.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.